Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00561-CV

                       Noe GARCIA, Iris Garcia, and Maxie L. Houser,
                                       Appellants

                                              v.

                                      Gloria GARCIA,
                                          Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-12-335
                        Honorable Ana Lisa Garza, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, we REVERSE that part of the trial
court’s judgment that awards sanctions and RENDER judgment that Gloria Garcia take nothing
by her claims for sanctions. In all other respects, the trial court’s judgment is AFFIRMED.

       We ORDER that appellants recover their costs of this appeal from appellee Gloria Garcia.

       SIGNED July 1, 2015.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice